--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.59

 
MASTER PURCHASE ORDER AGREEMENT


This Master Purchase Order Agreement (the “Agreement”) is made as of this 28th
of January 2016 by and between   “Withdraw for confidential info”(the “Buyer”)
and Capital Resources Management Corp., (the “Seller”), whereby the Buyer agrees
to buy and the Seller agrees to sell the commodities described in Section 1
below (the “Commodities”), on the terms and conditions stated below:


SELLER:


 
Company: Capital Resources Management Corp.
 
 



BUYER:


Withdraw for confidential info
 


In consideration of the agreements contained herein, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:


1.           COMMODITY –Iron Ore fine


2.           COUNTRY OF ORIGIN – North or South America


3.
PORT OF  LOADING - The Commodities shall be loaded on a vessel at the port
designed by the seller



4.           PORT OF DISCHARGE


The Commodities shall be shipped to: ASWP China (the “Port of Discharge”) as
designated by the buyer. Buyer shall notify Seller the specific Port of
Discharge no later than 55 days prior to the date of shipment.


5.           QUANTITY AND PURCHASE ORDER TERMS


 
a.
Seller shall ship 200,000 Metric Tons. +/- 5% per month, no later than 60 days
after the Buyer provides Seller with the Letter of Credit as provided for in
Section 13(a), and thereafter no later than 60 days of each consecutive month
(each, a “Shipment”) over a period of twenty-four months (24) months subject to
receipt of a  Purchase Order by Buyer (each, a “Shipment”).  Annex A to this
Agreement sets forth the tentative delivery schedule of the Commodities.  Each
Shipment after the first Shipment is subject to Seller’s receipt and acceptance
of a Purchase Order.

 
 

 
b.
Buyer may from time to time issue purchase orders in written form (the “Purchase
Order”) to Seller or otherwise purchase from Seller from time to time, the
Commodities in the quantities to be shipped on the dates all as listed in
Section 5(a) above.  All Purchase Orders are subject to acceptance by Seller and
must be submitted to Seller no less than 60 days prior to earliest shipment
date.



6.           SHIPMENT


 
The Commodities included in any Shipment to Buyer under this Agreement may be
packed loose bulk.



7.           GUARANTEED SPECIFICATIONS


 
a.
Seller guarantees that the content of the Commodities shall be as follows (the
“Specifications”):


 
- 1 -

--------------------------------------------------------------------------------

 



           i.       CHEMICAL COMPOSITION


Component
Percentage
Rejection Level
Fe
62.00%
<60.00 %
FeO
20.00%
(NO REJECTION)
P
0.05%
>0.070 %
S
0.04%
>0.06 %
SiO2
3.50%
>4.00 %
 Al2O3
3.00%
>3.50 %
Ti
0.50%
>0.70 %
Moisture
8.00%
>8.00 %



 
ii.  
MOISTURE (FREE MOISTURE LOSS AT 105 DEGREES CENTIGRADE) 8.00 % MAX. 



iii.           PHYSICAL SPECIFICATION:


Diameter (in millimeters
“MM”)                                                      % of Total Shipment
10MM to
30MM                                                :                                90
6MM to
10MM                                                  :                                10


 
b.
Each guaranteed chemical level specified above shall be on a “Dry Basis Per Dry
Metric Ton.”

 
 
c.
If there is any trace of radioactivity in the Commodities included in any
Shipment to Buyer, Buyer shall be entitled to reject such Shipment and seek
reimbursement from Seller for all funds paid to Seller for such Shipment.

 
 
d.
In the event the Fe content of the commodity is less than 60.00% or any of the
other “Guaranteed Specifications” listed in the table above do not conform to
the amounts set forth in Section 7(a), Buyer has the right to reject the
Shipment, negotiate the price, receive a refund of any amounts advanced or paid
to Seller and cancel the Letter of Credit for the affected Shipment.

 
8.           PRICE BASED ON  (CNF) COST AND FREIGHT


 
a.
The following is the price to be paid by Buyer for the Commodities: 3% off by
PLATTS index  per dry metric ton CNF ASWP, China, subject to adjustment as
provided for in this Section 8.



 
b.
Price Adjustments.



i.           The Base Price set forth above shall be increased by US$ 1.00 per
dry metric ton for each 1% of Fe contained in the Commodity above 62.00% as set
forth in the Inspection Report.
 
ii.           The base price shall be decreased by US$ 1.00 per dry metric ton
for each 1% Fe below 62.00% up to 60.00%, fraction pro-rata.
 
 
iii.           For impurities. If the shipment does not meet any of the chemical
specifications other than Fe provided in clause 7a(i) as finally determined in
accordance with the provisions of clause 13, the base price shall be decreased
as follows, fraction pro-rata:
 
          1)                      For excess of silica (sio2) at the rate of 5
(five) U.S. cents per dry metric ton for each 0.1% in excess of the guaranteed
specifications listed in section 7(a)(i). of this agreement fraction pro-rata.
 
          2)                      For excess of alumina (al2o3) at the rate of 5
(five) U.S. cents per dry metric ton for each 0.1% in excess of the guaranteed
specifications listed in section 7(a)(i). of this agreement, fraction pro-rata.
 
 
          3)                      For excess of phosphorus (p) at the rate of 5
(five) U.S. cents per dry metric ton for each 0.01% in excess of the guaranteed
specifications listed in section 7(a)(i). of this agreement, fraction pro-rata.
 
 

 
- 2 -

--------------------------------------------------------------------------------

 



        4)                                For excess of sulphur (s) at the rate
of 5 (five) U.S. cents per dry metric ton for each 0.01% in excess of the
guaranteed specifications listed in section 7(a)(i). of this agreement %,
fraction pro-rata.
 
       5)         For excess of Ti at the rate of 5 (five) U.S. cents per dry
metric ton for each 0.01% in excess of the guaranteed specifications listed in
section 7(a)(i). of this agreement %, fraction pro-rata.
 
       6)         All price adjustments under Sections 8(b) shall be made on a
pro-rata basis by multiplying the percentage change by the dollar amount
associated with each item then multiplying that amount by the number of tons of
the Commodity in the Shipment.


9.           QUALITY AND WEIGHT INSPECTION AT PORT OF LOADING


 
a.
Seller and Buyer appoint China Certification & Inspection (Group) Co., Ltd
(“CCIC”) (the “Inspector”) to inspect, weigh, sample and analyze the Commodity
to determine its ore composition and the percentage of free moisture
content.  The inspection shall occur at the Port of Loading. The Inspector shall
provide Seller and Buyer with an inspection report certifying the weight,
mineral composition and moisture content of the Commodity (the “Inspection
Report”).  The Seller and Buyer, or their representatives shall have the
opportunity to be present at the time of inspection. Except as noted in the CIQ
(as hereinafter defined), the findings included in the Inspection Report shall
be binding on the Parties.  Seller agrees to pay for the Inspection Report.



 
b.
Weighing at Port of Loading is the basis for the Provisional Payment (as
hereinafter defined) while weighing certificate at Port of Discharge shall be
the amount included in the CIQ which shall be final for calculating the Final
Payment (as hereinafter defined) and resolution of claims, if any.



10.           QUALITY INSPECTION AT PORT OF DISCHARGE


 
a.
The Buyer shall, at Buyer's expense, make application for an Entry Exit
Inspection with the China Inspection and Quarantine (“CIQ”) offices to confirm
the weight, mineral composition and moisture content of the Commodity.  Seller
may, if necessary, send its own representative to witness the CIQ inspection at
the Port of Discharge.



 
b.
The CIQ shall take a sample from the Shipment under this Agreement and divide it
into three parts, one for the Buyer, one to be sent to the Seller and one to be
kept under seal by the CIQ office for analysis by a third party if a dispute
arises.



 
c.
The CIQ shall analyze the sample of the Shipment and Buyer shall forward the CIQ
certificate to Seller within 50 days after completion of discharge of the
Shipment at the Port of Discharge. The CIQ certificates shall show the
percentage of chemical contents, the percentage of free moisture loss at 105
degrees centigrade and weight.  The CIQ's analysis shall be final except as
otherwise provided for in Section 10(d).



 
d.
If the difference of mineral content between the Inspection Report and the CIQ
is more than 0.25%, the difference in moisture content between the Inspection
Report and the CIQ is more than 0.5% or if there exists any other difference
between these reports in respect of any other chemical contents, then the mean
average difference shall be final. If an Inspection Report is not performed at
the Port of Discharge, a Certificate of Weight at the Port of Loading will be
used as the basis for determination of weight at the Port of Discharge.



11.           ADVISE OF SHIPMENT AND SHIPMENT TERMS


 
a.
Seller shall upon completion of loading, advise Buyer of the shipment details,
within five working days, by e-mail or fax mentioning the contract number, name
of the vessel, name of the commodity, quantity, seal number, invoice number and
value, gross and net dry weight and date of Bill of Lading.




 
- 3 -

--------------------------------------------------------------------------------

 

 
b.
Shipment Terms.



Seller shall load the Commodities on a vessel at the Port of Loading and pay
when due, all shipping costs related to the Commodities. Seller shall use
reasonable efforts to arrange for the master of the vessel to give Buyer Four
(4) notices of the estimated time of arrival of the vessel at the Port of
Discharge. The first notice to be given at least seven (7) days and the second
notice to be given five (5) days prior to the estimated time of arrival of the
vessel. The third and the fourth notices to be given forty eight (48) hours and
twenty four (24) hours respectively prior to the vessel's estimated time of
arrival.
 
c.      Demurrage:
 
Seller shall be responsible for demurrage charges at the Port of Loading. Buyer
shall be responsible for demurrage as per charter party agreement.


12.           INSURANCE AND PERFORMANCE BOND


a.           Insurance.  Insurance is to be covered by the Seller covering all
risks from the time the Shipment is mined until it is loaded on the vessel at
the Port of Loading.
 
b.           Performance Bond.  Unless waived in writing by Buyer, Seller shall
obtain and thereafter at all times until completion of each Shipment maintain a
separate performance bond, or other collateral acceptable by the Buyer on each
Shipment (the "Bond") each in an amount equal to two percent (2%) of the total
value of the Shipment and in no event less than the amount of the Provisional
Invoice (as hereinafter defined) and each in a form satisfactory to Buyer.  The
surety providing such Bond must be licensed authorized and admitted to do
business in the United States and must be acceptable to Buyer.  The cost of the
premium for such Bond shall be paid by the Seller.


13.           PAYMENT


a.           General Terms of Letter of Credit.  Payment for the Commodities
shall be in the form of a Letter of Credit (“LOC”) in an amount calculated as
provided for in Section 13(d)(i) (the “Provisional Invoice”).  The LOC shall be
in favor of the Seller, irrevocable, non-transferable, divisible by Seller’s
bank, valid for 75 days after the date of its issuance and, with respect to the
first Shipment, shall be issued within 5 business days after Buyer receives
Seller’s Bond and Buyer has completed its due diligence on Seller.  Buyer shall
have a period of 60 days to conduct its due diligence which shall include, but
not be limited to Buyer’s inspection, examination and investigation of the mine
that produces the Commodities, legal documentation establishing Seller’s right
mine and sell the Commodities, and the vendors Seller intends to use to mine,
process and ship the Commodities (“Buyer’s Due Diligence”).  If the event Buyer
is not satisfied with any of the foregoing, in Buyer’s sole discretion, Buyer
may terminate this Agreement. .  An LOC shall be issued for each subsequent
Shipment no later than 30 days prior to the date of shipment. All charges
outside of the issuing bank will be paid by Seller. All charges outside of the
issuing bank as a result of changes required by Buyer to correct or amend an LOC
as a result of any discrepancies between the terms of such LOC as set forth in
this Agreement and the LOC delivered by Buyer under this Agreement will be paid
by Buyer. All changes or discrepancies due to causes resulting from the acts of
the Seller shall be borne by the Seller.


 
b.
Provisional Payment.  As a Provisional Payment, 95% of the LOC shall be paid to
Seller against receipt of the Provisional Payment Documents provided for in
Section 13(d).

 
 
c.
Final Payment.  As Final Payment, 5% of the LOC shall be paid to Seller against
receipt by Buyer’s bank of the Final Payment Documents provided for in Section
13(e).



 
d.
Provisional Payment Documents.  The Provisional Payment Documents include the
following documents:



 
i.
Provisional Invoice for each Shipment which shall be in an amount equal to the
Price per ton set forth in Section 8(a) multiplied by the number of dry metric
tons indentified in the Inspection Report related to the Shipment (the
“Provisional Payment”).  The Provisional Invoice shall indicate the Letter of
Credit number, name of carrying vessel and Bill of Lading number (three
copies).  The Bill of Lading must show weight in WMT and net dry metric ton;



 
ii.
Complete set of "Clean on Board" Ocean Bill of Lading notifying applicant
listing Buyer as the shipper and with consignee marked blank in (3 originals and
3 copies);


 
- 4 -

--------------------------------------------------------------------------------

 



 
iii.
The Inspection Report issued by China Certification & Inspection (Group) Co.,
Ltd (“CCIC”)  which shall include a certificate of quality which meets or
exceeds the Guaranteed Specifications and non-radioactivity as provided for in
Section 7 of this Agreement showing the actual test results of chemical
composition and moisture content of the Shipment at the Port of Loading (3
originals and 3 copies);



 
iv.
Certificate of Weight report issued by the Inspector, China Certification &
Inspection (Group) Co., Ltd (“CCIC”) certifying the actual net dry weight of the
Shipment at the Port of Loading (3 originals and 3 copies);



 
v.
Beneficiary’s certificate certifying that one set of documents have been sent to
Buyer by fax or e-mail within three (3) working days after date of the Bill of
Lading (3 originals and 3 copies); and



 
vi.
Certificate of Origin in 3 (three) originals and 3 (three) copies issued by
Chilean Ministry of Commerce or Mining detailing name of commodity, loaded
quantity, and name of carrying vessel.



 
e.
Final Payment Documents.   Buyer shall make final payment for the Shipment
calculated on the basis of the final out turn weight and quality as reflected in
the CIQ at the Port of Discharge against the following documents (the “Final
Payment Documents”):



 
i.
Seller’s final invoice in one original and two copies showing the balance base
on the CIQ result due after deducting the amount of the Provisional Payment (the
“Final Payment”), name of carrying vessel, contract number and Bill of Lading
number.



 
ii.
One copy of certificate of weight at the Port of Discharge issued by the CIQ.



 
iii   One copy of certificate of quality at the Port of Discharge issued by the
CIQ.



14 .           FORCE MAJEURE


 
If a Party is delayed or prevented from performing any of their respective
obligations while this Agreement is in effect because of acts of nature,
strikes, lockouts, labor troubles, inability to procure materials, failure of
power, governmental restrictions or reasons of a like nature not the fault of
the party delayed in performing such obligation, then the period of such delays
shall be deemed added to the time herein provided for the performance of any
such obligation and the defaulting party shall not be liable for losses or
damages caused by such delays. Provided, however, that, this Section shall not
apply to the payment of any sums of money required to be paid by Buyer hereunder
or any completed Shipments shall be deemed to have occurred when the Letter of
Credit issued by the Buyer has been drawn down at the counter of the issuing
bank.



15.           DISPUTE RESOLUTION AND ARBITRATION


 
a.
Each of the Parties shall make every reasonable commercial effort to resolve any
dispute which may arise under or in connection with this Agreement (including a
dispute regarding the existence, validity, interpretation or termination of this
Agreement or the consequence of its nullity) through consultation, and the
consultation starts promptly at the time when a Party provides the other Party
with a written notice requesting such consultation.



 
b.
If the dispute is not resolved within three (3) months from the issuance of the
written notice, any Party may submit the dispute to arbitration by the American
Arbitration Association (“AAA”) in Broward County, Florida in accordance with
its Commercial Arbitration Rules in effect at the time of application for
arbitration.



 
c.
The arbitration tribunal shall consist of three (3) arbitrators. The Seller
shall select one (1) arbitrator and the Buyer shall select one (1) arbitrator.
The third arbitrator, who shall be the presiding arbitrator, shall be appointed
by the two arbitrators selected by the Parties and shall be a national of a
country of any of the Parties.  If either Party fails to select an arbitrator,
or if the two arbitrators selected by the Parties fail to agree on the choice of
the third arbitrator, a designated official of the AAA shall have the right to
appoint the third arbitrator.


 
- 5 -

--------------------------------------------------------------------------------

 



 
d.
The arbitration proceedings shall be conducted in both the English and Spanish
language.  In the event of any arbitration or litigation arising out of, in
connection with, or related to the Agreement, the prevailing party shall be
entitled to receive from the non-prevailing party all reasonable fees and
expenses of counsel for the prevailing party.



 
e.
The arbitral award made by AAA shall be final and binding upon the Parties.



 
f.
The Parties hereby agree to exclude any right of appeal to any court which might
otherwise have jurisdiction in this matter and acknowledge that the award shall
be enforceable in any country which is a signatory to the 1958 New York
Convention on the Recognition and Enforcement of Foreign Arbitral Awards.



 
g.
During the conducting of any arbitration proceedings pursuant to this Section,
this Agreement shall remain in full force and effect in all respects except for
the matter under arbitration and the Parties shall continue to perform their
obligations hereunder, except for those obligations involved in the matter under
dispute, and to exercise their rights hereunder.



16.           TERMINATION


In the event a Party breaches any term or condition of this Agreement (subject
to the following cure periods), the non-breaching Party may terminate this
Agreement or a Shipment.  Any termination of this Agreement shall only be
effective if, after receiving written notice from the non-breaching Party of the
breach, the Party in breach shall fail to cure such breach within five (5) days
after receiving such notice.  In no event shall the non-breaching Party by
exercising its right under this section be precluded by the exercise of such
termination right from pursuing, subject to the terms of this Agreement and
applicable law, any cause of action or other claim it may then or at any time
thereafter have in respect of any breach or default by the Party that breached
this Agreement.


17.           MISCELLANEOUS


 
a.
Assignment.  Seller shall not assign this Agreement, or any part thereof, to any
other person, firm or other entity without the prior written consent of Buyer,
and notwithstanding such permitted assignment, delegation or subcontracting,
Seller shall not be released from its duties and obligations hereunder.  Buyer
may assign this Agreement to a subsidiary or affiliated company.



 
b.
Notice.  Except as otherwise specifically provided in this Agreement, all
notices or designations required or permitted hereunder shall be in writing and
shall be delivered personally, sent by first class, registered or certified
mail, return receipt requested, postage prepaid, or by facsimile or email sent
to the addresses set forth above or at such other addresses as the parties may
designate in writing.  Notices shall be deemed given upon personal delivery or
the date the notice is deposited in the mail or confirmation of the facsimile or
email is received.



 
c.
Headings.  Section headings have been inserted in this Agreement as a matter of
convenience of reference only.  Such headings are not a part of this Agreement
and shall not be used in the interpretation of any provisions of this Agreement.



 
d.
Entire Agreement; Modifications.  This Agreement including any appendices
constitutes the entire agreement between the parties hereto and supersedes all
prior agreements, understandings and commitments.  No amendments or modification
of this Agreement shall be effected unless made in writing and signed by both
Buyer and Seller.



 
e.
Brokers Commission.  Each of the parties represents and warrants to the other
that such party has dealt with no broker or finder in connection with any of the
transactions contemplated by this Agreement, and, insofar as such party knows,
no broker or other person is entitled to any commission or finder's fee
(“Commission”) in connection with any of these transactions.  Each of the
parties hereby agree to indemnify and hold the other harmless against and from
all claims, demands, causes of action, judgments, losses, damages, costs or
expenses, including attorneys fees and liabilities which may be asserted or
recovered for fees, commissions or other compensation claimed to be due to any
broker, finder or intermediary in connection with the purchase and sale of the
Commodities included in a Shipment and arising from such party's dealings or
alleged dealings.  The provisions of this Section shall survive completion of a
Shipment and shall not be limited or eliminated by any provision terminating
this Agreement.


 
- 6 -

--------------------------------------------------------------------------------

 



 
f.
Confidential Information and Non-Circumvention.



(i)  For purposes of this Agreement, the term "Confidential Information" shall
mean any information disclosed by to either one of the Parties by the other or
their agents, officers, employees, contractors or subcontractors as a
consequence of or through the exchange of information between the Parties as
described in this Agreement, which information is of value to its owner and is
treated as confidential. Confidential Information shall include but shall not be
limited to, prices charged and paid by the Parties, names of customers and
suppliers, cost information and the terms and conditions of this Agreement. The
Parties have disclosed and may disclose to the other certain Confidential
Information. The Parties hereby agree that the recipient of the Confidential
Information shall use such information solely in connection with the performance
of its obligations under this Agreement, that the Confidential Information shall
be kept confidential, and that neither Party shall disclose any of the
Confidential Information in any manner whatsoever except as authorized by a
written agreement or written consent of the Party that disclosed the
Confidential Information. Notwithstanding the foregoing, a Party may only
disclose the Confidential Information of the other Party to its employees,
directors, consultants or advisors with a need to know such information,
provided each person agrees to comply with the terms and conditions of this
Agreement.
 
(ii)  During the term of this Agreement and for a period of five (5) years
thereafter, Seller hereby further agrees that Seller shall not, directly or
indirectly, as an owner, officer, director, employee or agent, do any of the
following: (i) reveal the name of, contract with, solicit, persuade, interfere
with or endeavor to entice away from Buyer or any of its affiliates or
subsidiaries, any of Buyer’s customers, including those customers who purchase
the Commodities from Buyer to be procured by Buyer under this Agreement
(collectively, the “Customer”); (ii) otherwise enter into any agreement with the
Customer (or any person or entity affiliated with Customer) with respect to the
sale and purchase of the Commodities; or (iii) market, sell or distribute any of
the Commodities in (or which may be shipped into) the Peoples Republic of
China.  In addition to, and not in limitation of the other provisions hereof,
Seller shall not at any time in any manner interfere with, disturb, disrupt,
decrease or otherwise jeopardize the relationship between Buyer and the Customer
or do or permit to be done anything which may tend to take away or diminish the
trade, business or good will of Buyer with the Customer or give to any person
the benefit or advantage of Buyer’s relationship with the Customer.
 
(iii)  During the term of this Agreement and for a period of five (5) years
thereafter, Buyer hereby further agrees that Buyer shall not, directly or
indirectly, as an owner, officer, director, employee or agent, do any of the
following: (i) reveal the name of, contract with, solicit, persuade, interfere
with or endeavor to entice away from Seller or any of its affiliates or
subsidiaries, any of Seller’s suppliers, including those suppliers who sold the
Commodities which are part of this Agreement unless Buyer has a preexisting
relationship with such party (collectively, the “Suppliers”); or (ii) otherwise
enter into any agreement with the Suppliers (or any person or entity affiliated
with Suppliers) with respect to the sale and purchase of the Commodities.  In
addition to, and not in limitation of the other provisions hereof, Buyer shall
not at any time in any manner interfere with, disturb, disrupt, decrease or
otherwise jeopardize the relationship between Seller and the Suppliers or do or
permit to be done anything which may tend to take away or diminish the trade,
business or good will of Seller with the Suppliers or give to any person the
benefit or advantage of Seller’s relationship with the Suppliers.


 
g.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
Seller: Capital Resource Management Corp
 
 
By: /s/ Capital Resource Management Corp
(signature and seal)
 
Buyer: Withdraw for confidential info
 
 
By: /s/ Buyer
(signature and seal)
 




 
- 7 -

--------------------------------------------------------------------------------

 
